A very able and exhaustive brief on the questions raised in the motion for a rehearing has been filed by the Honorable Henry C. Kyle, County Attorney, in which it is earnestly insisted that this case should be affirmed under Art. 69, P. C., which is as follows:
"Any person who advises or agrees to the commission of an offense and who is present when the same is committed is a principal whether he aid or not in the illegal act." *Page 631 
It is also insisted that an automobile is a dangerous instrument of such a nature as to require that the owner placing it in another's hands to operate must be held to be criminally responsible for the results. We are unable to agree that a further consideration of the article of the Penal Code quoted should in any way modify the original opinion reversing this case. Inasmuch as our courts have repeatedly held that an automobile is not a dangerous instrument "per se" and that the owner could be liable for the acts of one operating it only under certain conditions, we are unable to accede to the second proposition urged by the State in its motion for rehearing.
It might be difficult to conceive of a case in which the owner of a car "advises or agrees to the commission of an offense" growing out of an accident found to be criminal negligence; but even so, the facts of this case would not justify it. The importance of the question has led to a thorough consideration of the proposition submitted in the State's motion for rehearing.
Berry, on the Law of Automobiles, 6th Edition, Vol. 2, Sec. 2016, writes the law as follows: "The conviction of the owner of an automobile, who was riding therein when it was being driven at a high rate of speed and negligently run against a buggy, killing an occupant thereof, was unjustified, where it appeared that his chauffeur was driving the machine, and that he could have done nothing to prevent the collision, and there was no evidence that it was the habit of the chauffeur to run dangerously close to other vehicles to the knowledge of the owner without correction.
" 'If the owner of a dangerous instrumentality like an automobile knowingly puts that instrumentality in the immediate control of a careless and reckless driver, sits by his side, and permits him without protest so recklessly and negligently to operate the car as to cause the death of another, he is as much responsible as the man at the wheel.' "
This is supported by cases from jurisdiction where an automobile is considered a dangerous instrument "per se," yet the author has, nevertheless, stated a rule of law which we think should be applied in this case and which is amply supported by a well-considered authority. See People v. Scanlon, 117 N.Y. Supp. 57.
Huddy, on the Law of Automobiles, 5th Edition, p. 952, sec. 725, treats the subject as follows: "In case of a prosecution for homicide arising from a collision between an automobile *Page 632 
and a buggy, the owner of the machine is not to be convicted, though riding in the machine at the time, where he was not running the machine at the time and could not have done anything to have avoided the accident, and there was no evidence that it was the habit of the driver to run dangerously close to other vehicles to the knowledge of the owner without correction. So, too, the owner is not liable, though riding in the machine, where he gave no orders to the chauffeur, and it appears that the chauffeur acted on his own volition with reference to the reckless conduct under consideration."
The author discusses instances in which the owner of the car may be liable as in a case where he undertakes to control the operation of the machine specifically rather than to exercise a general control over it. In a case where the car was being operated by the chauffeur at a speed so exceedingly great and with such reckless disregard of the proper rules, or the law of the road as to attract the attention of the owner, he was said to have acquiesced by his silence or to have approved of the continuous conduct by his failure to direct otherwise. Thus, a condition may arise for which the owner would be originally liable. In jurisdictions where the regulations prohibit the owner from permitting certain conduct upon the part of the operator, the owner will, of course, be held to be liable in a case where he has refrained from restraining the operator. See Commonwealth v. Druschell, 66 Pitts. Leg. Journal (Pa.) 520.
We have found, as pointed out by appellant's counsel in the original brief, that the leading case and the one most in point is People v. Scanlon, 117 N.Y. Supp, 57. We quote from that opinion with approval and as applicable to this case the following: "These conclusions lead to the affirmance of the conviction of the defendant Scanlon, the chauffeur; but the rights of the defendant Albro rest upon a different basis. * * * * * He was not running the machine. He could not turn it the few feet that were necessary to avoid the accident. * * * * * Albro had the right to assume that, with the street sufficiently broad to make an easy passage, the chauffeur would exercise the proper judgment and turn out his machine sufficiently to avoid a collision. In the few seconds of time which elapsed after he might have seen that a collision was to occur, he could not give directions which would avoid the collision. The whole thing was, as it were, instantaneous, in the control of the chauffeur, but in no way in the control of the owner of *Page 633 
the car. He had not the wheel in hand. It is true that the chauffeur was under the control of the owner, but that means the general control. He might give general directions. * * * * * If it were the chauffeur's habit to run so close to other cars as to cause danger, and Albro knew of it, without correcting it, he might be held liable for this negligence; but there is not one word of evidence to the effect that this was the habit of the chauffeur, and Albro's conviction must rest upon his failure within a second of time to give directions, which could not even be comprehended and acted upon, if given, in time to have avoided the accident."
While the decisions of the courts on the subject have not been so many, there has been sufficient reference to this case to give substantial assurance that the law laid down therein is acceptable to a careful consideration of the subject.
In case of Story v. United States, 16 Fed. Rep. 2d 342, we find a very definite statement of the law on the subject in the following words: "If the owner of a dangerous instrumentality like an automobile knowingly puts that instrumentality in the immediate control of a careless and reckless driver, sits by his side, and permits him without protest so recklessly and negligently to operate the car as to cause the death of another, he is as much responsible as the man at the wheel."
The court had under consideration a case in which it appears that the owner and his companions were drinking very heavily and neither of them was in a condition to properly and safely operate an automobile on any kind or character of highway. The owner placed the car in the hands of one of his companions, well knowing his condition and well knowing the inevitable result of the "mixture" commonly referred to as gasoline and alcohol. It is true that it was held in that case that the owner was liable, but the court, nevertheless, distinguishes the case under the facts from the Scanlon case, supra, from which we have quoted above. There can be no doubt that the federal judge intended to approve the Scanlon case, and certainly it is not disapproved.
The State insists in a well-prepared argument in its motion for rehearing that this case should be affirmed under Art. 69, P. C. We are unable to find anything in the record which could, under the circumstances, be construed to be any "advice" or "agreement" upon the part of the appellant to the commission of the offense. Certainly it cannot be upon the *Page 634 
theory that the owner of the car was present. See Allen v. State, 20 S.W.2d 1056; Blackstock v. State, 115 Tex. Crim. 284,29 S.W.2d 365; Williams v. State, 119 Tex.Crim. R.;42 S.W.2d 1017; Lewis v. State, 119 Tex.Crim. R.,44 S.W.2d 375; Payne v. State, 120 Tex.Crim. R.,46 S.W.2d 316; Gillard v. State, 128 Tex.Crim. R., 82 S.W.2d 678; Mowery v. State, 132 Tex.Crim. R., 105 S.W.2d 232.
We recognize the importance of the determination of this appeal and the interpretation of the law as herein given and have reached our conclusion with great reluctance after a careful consideration of a question of unusual importance which has not heretofore been decided in this State, with an effort to speak only as the facts of this case demand and fully cognizant of the fact that other cases may arise having some similarity in which the law should be applied with different results. We have concluded that the case was properly reversed and that the law therein written was correctly applied to the facts of this case.
The motion for rehearing is overruled.